Case 1:21-cv-02483-MLB Document 1-1 Filed 06/17/21 Page 1of11

EXHIBIT A

M0742464.1 0012
Case 1:21-cv-02483-MLB Document 1-1 Filed 06/17/21 Page 2 of 11
State Court of Fulton County

General Civil and Domestic Relations Case Filing Instructions ***E FILED***

rrovide the class of 4 in which th is being filed File & ServeXpress

1, rovi le the class 0 court an county in which the case is being filed. Transaction ID: 66599524

2. Provide the plaintiff's and defendant's names.

13 2021, 12:00AM

3. Provide the plaintiff's attorney's name and State Bar number. If you are representing yourself, provide your. owt it meand check the sat k
represented box. aristopner Ste ref Cler

4. Provide the primary type of case by checking only one appropriate box. Cases can be either general civil or domestic relations and Sniy bh Piydsion

of primary case within those categories. Check the case type that most accurately describes the primary case. If applicable, check one sub-type
under the primary case type. If you are making more than one type of claim, check the case type that involves the largest amount of damages

or the one you consider most important. See below for definitions of each case type.
5. Provide an answer to the four questions by checking the appropriate boxes and/or filling in the appropriate lines.

Case Type Definitions

General Civil Cases

Automobile Tort: Any tort case involving personal injury, property
damage, or wrongful death resulting from alleged negligent operation
of a motor vehicle.

Civil Appeal: Any case disputing the finding of a limited jurisdiction trial
court, department, or administrative agency.

Contempt/Modification/Other Post-Judgment Any case alleging
failure to comply with a previously existing court order, seeking to
change the terms of a previously existing court order, or any other post-
judgment activity in a general civil case.

Contract: Any case involving a dispute over an agreement between two
or more parties.

Garnishment: Any case where, after a monetary judgment, a third party
who has money or other property belonging to the defendant is
required to turn over such money or property to the court.

General Tort: Any tort case that is not defined or is not attributable to
one of the other types of torts listed.

Habeas Corpus: Any case designed to review the legality of the
detention or imprisonment of an individual, but not the question of his
or her guilt or innocence.

Injunction/Mandamus/Other Writ: Cases involving a written court
order directing a specific person to perform or refrain from performing
a specific act.

Landlord/Tenant: Any case involving a landiord/tenant dispute if the
landlord removed a tenant and his or her property from the premises or
placed a lien on the tenant's property to repay a debt.

Medical Malpractice Tort: Any tort case that alleges misconduct or
negligence by a person in the medical profession acting in a professional
capacity, such as doctors, nurses, physician's assistants, dentists, etc.

Product Liability Tort: Any tort case that alleges an injury to a person
was caused by the manufacturer or seller of an article due to a defect in,
or the condition of, the article sold or an alleged breach of duty to
provide suitable instructions to prevent injury.

Real Property: Any case involving disputes over the ownership, use,
boundaries, or value of land.

Restraining Petition: Any petition for a restraining order that does not
result from a domestic altercation or is not between parties in a domestic
relationship.

Other General Civil: Any case that does not fit into one of the other
defined case categories in which a plaintiff is requesting the
enforcement or protection of a right or the redress or prevention of a
wrong.

Domestic Relations Cases

Adoption: Cases involving a request for the establishment of a new and
permanent parent-child relationship between persons not biologically
parent and child.

Contempt: Any case alleging failure to comply with a previously existing
court order. If the contempt action deals with the non-payment of child
support, medical support, or alimony, also check the corresponding sub-
type box.

Dissolution/Divorce/Separate Maintenance/Alimony: Any case
involving the dissolution of a marriage or the establishment of alimony
or separate maintenance.

Family Violence Petition: Any case in which a protective order from a
family member or domestic partner is requested.

Modification: Any case seeking to change the terms of a previously
existing court order. If the modification deals with custody, parenting
time, or visitation, also check the corresponding sub-type box.

Paternity/Legitimation: Cases involving establishment of the identity
and/or responsibilities of the father of a minor child or a determination
of biological offspring.

Support - IV-D: Cases filed by the Georgia Department of Human
Services to request maintenance of a minor child by a person who is
required under Title IV-D of the Social Security Act of 1973 (42 USC §§
651-669b) to provide such maintenance.

Support — Private (non-IV-D): Cases filed to request maintenance of a
parent/guardian or a minor child by a person who is required by a law
other than Title IV-D of the Social Security Act of 1973 (42 USC §§ 651-
669b) to provide such maintenance.

Other Domestic Relations: Domestic relations cases that do not
adequately fit into any of the other case types, including name changes.

Please note: This form is for statistical purposes only. It shall have no legal effect in a case. The information collected on this form is used solely for court
administration purposes. This form does not supplement or replace the filing and service of pleadings or other papers as required by law or court rules.

Information on this form will not be entered into evidence.

Version 1.1.20
Case 1:21-cv-02483-MLB Document 1-1 Filed 06/17/21 Page 3 of 11

General Civil and Domestic Relations Case Filing Information Form

C] Superior or & State Court of Fulton County

 

 

For Clerk Use Only

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Filed Case Number
MM-DD-YYYY
Plaintiff(s) Defendant(s)
Mayo Robert ABF Freight System, Inc
Last First Middle I. Suffix Prefix Last First Middle I. Suffix Prefix
Howell Marion
Last First Middle I. Suffix Prefix Last First Middle I. Suffix Prefix
Last First Middle I. Suffix Prefix Last First Middle I. Suffix Prefix
Last First Middle |. Suffix Prefix Last First Middle I. Suffix Prefix
Plaintiff's Attorney Keith R. Foster State Bar Number 271001 Self-Represented (1
Check one case type and one sub-type in the same box (if a sub-type applies):
General Civil Cases , c
D ; ;

Automobile Tort omestic Re ations ases

Cj Civil Appeal O Adoption

O Contempt/Modification/Other O Contempt

Post-Judgment [1 Non-payment of child support,

oO Contract medical support, or alimony

Oo Garnishment O Dissolution/Divorce/Separate

oO General Tort Maintenance/Alimony

oO Habeas Corpus O Family Violence Petition

O Injunction/Mandamus/Other Writ Oo Modification oo. oo

oO Landlord/Tenant C] Custody/Parenting Time/Visitation

O Medical Malpractice Tort Oi Paternity/Legitimation

1 _ Product Liability Tort O Support - IV-D

oO Real Property O Support — Private (non-IV-D)

oO Restraining Petition O Other Domestic Relations

Oo Other General Civil
Oo Check if the action is related to another action pending or previously pending in this court involving some or all of

the same: parties, subject matter, or factual issues. If so, provide a case number for each.

Case Number Case Number

| hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for

redaction of personal or confidential information in OCGA § 9-11-7.1.
Oo Is a foreign language or sign-language interpreter needed in this case? If so, provide the language(s) required.

Language(s) Required

O Do you or your client need any disability accommodations? If so, please describe the accommodation request.

Version 1.1.20
Case 1:21-cv-02483-MLB Document 1-1 Filed 06/17/21 Page 4 of11
State Court of Fulton County

* =* ER ETLED* wx

File & ServeXpress
Transaction ID: 66599524
IN THE STATE COURT OF FULTON COUNTY Date: May 13 2021 12:00AM
STATE OF GEORGIA Christopher G. Scott, Chief Clerk
Civil Division

ROBERT MAYO,

Plaintiff, CIVIL ACTION FILE NO.:
VS.

MARION HOWELL individually,
ARCBEST d/b/a ABF FREIGHT SYSTEM INC,

Defendant.

PLAINTIFF’S COMPLAINT FOR DAMAGES
COMES NOW, the Plaintiff, ROBERT MAYO (hereinafter “Plaintiff’) by and through
his Counsel of record Keith Foster, Attorney, and for the cause of action against MARION
HOWELL individually and ARCBEST d/b/a ABF FREIGHT SYSTEM INC., (hereinafter
“Defendants”) and respectfully states:
1.
This suit is an action for personal injuries and damages arising out of a truck wreck that
occurred in Dekalb County, Georgia on March 13, 2019.
I. PARTIES, JURISDICTION AND VENUE
2.
ROBERT MAYO is a resident of the State of Georgia.
3.
ARCBEST d/b/a ABF FREIGHT SYSTEM INC., (hereafter “ABF”) is a Georgia
corporation that operates a trucking company. ABF is headquartered at 8401 McClure Drive

Fort Smith, AR 72916. It is subject to the jurisdiction of this Court. ABF may be served by
Case 1:21-cv-02483-MLB Document 1-1 Filed 06/17/21 Page 5of11

means of its registered agent in Georgia, which is Putnam C. Smith 112 North Main Street
Cumming, Georgia 30040, Forsyth County.
4.

MARION HOWELL (hereafter “HOWELL”) was operating the tractor-trailer unit which
was involved in the collision, out of which this cause of action arises. Mr. Howell resides at 108
Harris Drive Greer, SC and is a resident of the State of South Carolina, Greenville County and
can be served with a Summons and Complaint for Personal Injuries at 108 Harris Drive Greer,
SC 29651.

5.
Jurisdiction and Venue is proper in Fulton County pursuant to O.C.G.A. §14-2-510 (3).
Il. FACTS
9.

On May 13, 2019, the Plaintiff was a restrained driver of a 2018 Ford Escape traveling

southbound onto Moreland Avenue just off of Conley Road.
10.

At that same time, Defendant MARION HOWELL was operating a 2018 Freightliner
Conventional ST120 traveling on Moreland Avenue when he violently veered over and struck
Plaintiffs vehicle, then Defendant Howell attempted to flee the scene of the accident. The
collision caused significant injuries to Plaintiff.

11.
Mr. Howell was driving in the course of his employment or on behalf of ABF.
12.

Mr. Howell’s tractor was owned and/or operated by ABF.
Case 1:21-cv-02483-MLB Document 1-1 Filed 06/17/21 Page 6 of 11

13.

Mr. Howell veered in the lane of travel of Plaintiff Mayo colliding with Plaintiff Mayo’s

vehicle causing extensive damages and bodily injuries.
14.

Mr. Howell’s negligence includes, without limitation, his failure to keep a proper lookout
and failing to maintain his lane.

15.

At the time of the wreck, Howell was an agent or employee of ABF and was acting
within the course and scope of employment.

16.
Mr. Mayo was injured as a result of the collision.
Il. CAUSE OF ACTION
COUNT I - NEGLIGENCE
17.
Defendant Howell was negligent in the operation of his tractor-trailer.
18.

Since Defendant Howell was operating the tractor-trailer within the course and scope of
his employment with ABF, negligence is imputed to ABF, and therefore, to the extent that
Howell was negligent, ABF was negligent.

19.
In addition, ABF was negligent in the hiring, training, supervision and retention of

Defendant Howell as a driver.
Case 1:21-cv-02483-MLB Document 1-1 Filed 06/17/21 Page 7 of 11

20.
As a result of Defendant Howell’s negligence, which is imputed to ABF, and the
negligence of ABF in hiring, training, supervision and retention, the Plaintiff was injured.
21.
Defendant Howell’s concurrent negligence forms the basis for the Plaintiff's injuries.
Howell’s acts and/or omissions render him liable to the Plaintiff.
22.
Prior to the collision, Howell and ABF violated one or more safety rules, regulations, and
industry standards.
23.
No action or failure to act by Mr. Mayo caused or contributed to the cause of the wreck.
IV. DAMAGES
31.
Mr. Mayo was injured in the May13, 2019 collision.
32.
Following the wreck, Mr. Mayo experienced neck and back pain.
33,
As aresult of the wreck, Mr. Mayo had emergency room treatment.
34.
Mr. Mayo’s injuries are genuine.
35.

Mr. Mayo has never once faked or exaggerated his injuries stemming from this car

wreck.
Case 1:21-cv-02483-MLB Document 1-1 Filed 06/17/21 Page 8 of 11

36.
As a result of the wreck, Plaintiff suffered a loss of quality of life.
37.
Upon belief, Defendants Howell and ABF chose not to follow safety rules designed to
prevent injuries.
WHEREFORE, Plaintiff respectfully prays as follows:

(a) That judgment be entered against the Defendant on Plaintiff's Complaint in an
amount to be determined at trial;

(b) That all costs of this action be cast against the Defendant;

(c) That the Court grant to such other and further relief that it deems just and proper; and

(d) Trial by Jury.

Respectfully submitted, this 13° day of May, 2021.

/s/ Keith R. Foster
Keith R. Foster
Georgia Bar No.: 271001
Attorney for Plaintiff

THE FOSTER FIRM, LLC

One Crown Center

1895 Phoenix Blvd., Suite 110

Atlanta, Georgia 30349

(P): 404-559-8325

(F): 404-559-8335

Email: kfoster@tfflaw.net
Case 1:21-cv-02483-MLB

GEORGIA, FULTON COUNTY

STATE COURT OF FULTON COUNTY

Civil Division

Robert Mayo

1895 Phoenix Blvd, Suite 110
Atlanta, GA 30349

Plaintiffs Name, Address, City, State, Zip Code

 

 

 

VS.

ARCBEST d/b/a ABF Freight System, Inc.
112 North Main Street
Cummings, GA 30040

Defendant's Name, Address, City, State, Zip Code

 

 

 

SUMMONS
TO THE ABOVE NAMED-DEFENDANT:

Document 1-1 Filed 06/17/21 Page 9 of 11
State Court of Fulton County
DO NOT WRITE IN THIS SPACE *** ER ETLED***

File & ServeXpress

CIVIL ACTION FILE #: Transaction ID: 66599524
Date: May 13 2021 12:00AM

Christopher G. Scott, Chief Clerk

Civil Division

 

TYPE OF SUIT AMOUNT OF SUIT
[ ] ACCOUNT PRINCIPAL $
[ ] CONTRACT
[ ]NOTE INTEREST $
[ ] TORT
[| ] PERSONAL INJURY ATTY. FEES $
[ ] FOREIGN JUDGMENT
[ ] TROVER COURT COST $
[ ] SPECIAL LIEN
[ ]NEW FILING
| ] RE-FILING: PREVIOUS CASE NO.

 

 

 

You are hereby required to file with the Clerk of said court and to serve a copy on the Plaintiffs Attorney, or on Plaintiff if no Attorney, to-wit:

Name: Keith R. Foster

 

Address: 1895 Phoenix Blvd., Suite 110

 

City, State, Zip Code: Atlanta, GA 30349

Phone No.: 404-559-8325

 

 

An answer to this complaint, which is herewith served upon you, must be filed within thirty (30) days after service, not counting the day of service. If you
fail to do so, judgment by default will be taken against you for the relief demanded in the complaint, plus cost of this action. DEFENSES MAY BE MADE &
JURY TRIAL DEMANDED, via electronic filing or, if desired, at the e-filing public access terminal in the Self-Help Center at 185 Central Ave., S.W.,

Ground Floor, Room TG300, Atlanta, GA 30303.

Christopher G. Scott, Chief Clerk (electronic signature)

 

SERVICE INFORMATION:
Served, this day of 20

 

WRITE VERDICT HERE:
We, the jury, find for

DEPUTY MARSHAL, STATE COURT OF FULTON COUNTY

 

 

This day of , 20

Foreperson

(STAPLE TO FRONT OF COMPLAINT)
Case 1:21-cv-02483-MLB

GEORGIA, FULTON COUNTY

STATE COURT OF FULTON COUNTY

Civil Division

Robert Mayo

1895 Phoenix Blvd, Suite 110
Atlanta, GA 30349

Plaintiffs Name, Address, City, State, Zip Code

 

 

 

VS.

Marion Howell
108 Harris Drive

Greer, SC 29651
Defendant's Name, Address, City, State, Zip Code

 

 

 

SUMMONS
TO THE ABOVE NAMED-DEFENDANT:

Document 1-1 Filed 06/17/21 Page 10 of 11

State Court of Fulton County

DO NOT WRITE iN THIS SPACE

EE FTLED***

File & ServeXpress

 

Civil Division

 

 

[ ] RE-FILING: PREVIOUS CASE NO.

CIVIL ACTION FILE #: Transaction ID: 66599524
Date: May 13 2021 12:00AM
Christopher G. Scott, Chief Clerk
TYPE OF SUIT AMOUNT OF SUIT
[ ] ACCOUNT PRINCIPAL $
{ ] CONTRACT
[ ] NOTE INTEREST $.
[ ] TORT
[ ] PERSONAL INJURY ATTY. FEES $
[ ] FOREIGN JUDGMENT
[ ] TROVER COURT COST $
[ ] SPECIAL LIEN
[ ] NEW FILING

 

 

You are hereby required to file with the Clerk of said court and to serve a copy on the Plaintiff's Attorney, or on Plaintiff if no Attorney, to-wit:

Name: Keith R. Foster

 

Address: 1895 Phoenix Bivd., Suite 110

 

City, State, Zip Code: Atianta, GA 30349

Phone No.: 404-559-8325

 

An answer to this complaint, which is herewith served upon you, must be filed within thirty (30) days after service, not counting the day of service. If you
fail to do so, judgment by defauit will be taken against you for the relief demanded in the complaint, plus cost of this action. DEFENSES MAY BE MADE &
JURY TRIAL DEMANDED, via electronic filing or, if desired, at the e-filing public access terminal in the Self-Help Center at 185 Central Ave., S.W.,

Ground Floor, Room TG300, Atlanta, GA 30303.

Christopher G. Scott, Chief Clerk (electronic signature)

 

SERVICE INFORMATION:

 

Served, this day of , 20

WRITE VERDICT HERE:
We, the jury, find for

DEPUTY MARSHAL, STATE COURT OF FULTON COUNTY

 

 

This day of , 20

Foreperson

(STAPLE TO FRONT OF COMPLAINT)
Case 1:21-cv-02483-MLB Document 1-1 Filed 06/17/21 Page 11 of 11

State Court of Fulton County

 

 

 

 

 

AFFIDAVIT OF SERVICE **E-FILED**
a 4 = 4 1/9. Q 2. OA
Case: court. County: Job at
STATE COURT OF FULTON COURT FULTON s683218 os1s2@4/2021 3:52 P

Plaintiff / Petitioner: Defendant / Respondghty

| eéhristopher G. Scott, Cler
ROBERT MAYO ARCBEST D/B/A ABF FREIGHT SOR INC
Received by: For: PV il Bivisior
Absolute Serve Attorney Services THE FOSTER FIRM

 

 

To be served upon:
ARCBEST D/B/A ABF FREIGHT SYSTEM, INC

 

|, Kelvin Stinyard, being duly sworn, depose and say: | am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, | was authorized by law to make service of the documents and informed sald person of

the contents herein

Recipient Name/Address: Arcbest d/b/a ABF Freights c/o Nahseer Walker, 106 COLONY PARK DR Ste 800-B, CUMMING, GA 30040

Manner of Service: Registered Agent, May 18, 2021, 11:52 am EDT
Documents: SUMMONS, PLAINTIFF'S COMPLAINT FOR DAMAGES

Additional Comments:
1) Successful Attempt: May 18, 2021, 11:52 am EDT at 106 COLONY PARK DR Ste 800-8, CUMMING, GA 30040 received by Arcbest d/b/a ABF

Freights cfo Nahseer Walker. Age: 25; Ethnicity: African American; Gender Male; Weight: 180; Height: 6'1", Hair. Black; Relationship: SOB

intake Specialist ;
The Company Corporation relocated to new address: 106 Colony Park, Ste 800-B, Cummings Ga

Subscribed and sworn to before me by the affiant who Is

 

 

af sbilomy BP” {OL Ltt

 

kdivin stinfard J
b Notary Pul Public
Absolute Serve Attorney Services P| 202) [
2470 WINDY HILL RD SE Ste 438 Date of 7 Carmisston Expires
MARIETTA, GA 30067
01 04

AHH a7
aa te, My

ant
Sos: Ss. wee
£0; oe rAESION a8 a

ean!

N, Ou ‘ oe

Henn

Copy from re:SearchGA
